DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 5, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (US 10,805,728 B2) and Girardier et al. (US 11,277,691 B2).

Claim 1, the prior art disclose of a device comprising: at least one communication interface configured to facilitate communication over at least one data network; at least one processor; at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor (fig.2 -3(110); col.3 line 50-col.4 line 20);  such that the device is configured to: receive, via the at least one communication interface, media content from a media source (fig.2 (220); fig.3 (110-1); col.5 line 60-67); generate a first series of frames, wherein an individual frame in the first series of frames has a first format, and wherein the first series of frames comprises (i) first portions of the media content and (ii) first playback timing information comprising playback timing for the first portions of the media content; generate a second series of frames, and wherein the second series of frames comprises (i) second portions of the media content and (ii) second playback timing information comprising playback timing for the second portions of the media content (fig.3 (110-1); col.5 line 60-col.6 line 35/media content and playback time may be generated); transmit, via the at least one communication interface, the first series of frames to at least one first playback device in a synchrony group for playback of the first portions of the media content in accordance with the first playback timing information; and 72Attorney Docket No. 20-1004 transmit, via the at least one communication interface, the second series of frames to at least one second playback device in the synchrony group for playback of the second portions of the media content in accordance with the second playback timing information such that the media content is played back in synchrony by the synchrony group (fig.3 (301/304); fig.2 (220); col.6 line 35-55).  

However, the prior art as in Banerjee et al. failed to specify of such specific wherein an individual frame in the second series of frames has a second format that is different from the first format, but it shall be noted Girardier disclose of a communication wherein processor being adding for generating  individual frame in the second series of frames has a second format that is different from the first format (fig.1/4; col.7 line 35-67). Thus, one of the ordinary skills in the art could have modified the prior art by adding such aspect as wherein an individual frame in the second series of frames has a second format that is different from the first format for implementing the synchronization according to various characteristic of the speakers. 



2. The device of claim 1, wherein the program instructions that are executable by the at least one processor such that the device is configured to generate the first series of frames comprises program instructions that are executable by the at least one processor such that the device is configured to: generate the first series of frames is at least partially in parallel with generation of the second series of frames (Gerar-abstract & fig.1).  

The claim(s) 3 which in substance related to the parallel transmission of the generation of various frames have been analyzed and rejected in light of claim(s) 2. 

4. The device of claim 1, wherein the media content comprises encoded media content and wherein the at least one non-transitory computer-readable medium further comprises program instructions that are executable by the at least one processor such that the device is configured to: decode the encoded media content into unencoded media content (col.7 line 10-25).

10. The device of claim 1, further comprising at least one audio amplifier and wherein the at least one non-transitory computer-readable medium further comprises program instructions that are executable by the at least one processor such that the device is configured to: play back, using the at least one audio amplifier, the media content in synchrony with the at least one first playback device and the at least one second playback device based on at least one of the first playback timing information or the second playback timing information (fig.2 (224); fig.3 (110); col.3 line 50-67).  

Claim 11. The prior art disclose of a method performed by a device, the method comprising: receiving, via at least one communication interface of the device a media content from a media source (fig.2(220) /3(110); col.3 line 50-col.4 line 20); generating a first series of frames, wherein an individual frame in the first series of frames has a first format, and wherein the first series of frames comprises (i) first portions of the media content and (ii) first playback timing information comprising playback timing for the first portions of the media content; generating a second series of frames, wherein an individual frame in the second series of frames has a second format, and wherein the second series of frames comprises (i) second portions of the media content and (ii) second playback timing information comprising playback timing for the second portions of the media content (fig.3 (110-1); col.5 line 60-col.6 line 35/media content and playback time may be generated); 75Attorney Docket No. 20-1004 transmitting, via the at least one communication interface, the first series of frames to at least one first playback device in a synchrony group for playback of the first portions of the media content in accordance with the first playback timing information; and transmitting, via the at least one communication interface, the second series of frames to at least one second playback device in the synchrony group for playback of the second portions of the media content in accordance with the second playback timing information such that the media content is played back in synchrony by the synchrony group (fig.3 (301/304); fig.2 (220); col.6 line 35-55).  

However, the prior art as in Banerjee et al. failed to specify of such specific wherein an individual frame in the second series of frames has a second format that is different from the first format, but it shall be noted Girardier disclose of a communication wherein processor being adding for generating  individual frame in the second series of frames has a second format that is different from the first format (fig.1/4; col.7 line 35-67). Thus, one of the ordinary skills in the art could have modified the prior art by adding such aspect as wherein an individual frame in the second series of frames has a second format that is different from the first format for implementing the synchronization according to various characteristic of the speakers. 

  
12. The method of claim 11, wherein generating the first series of frames comprises: generating the first series of frames is at least partially in parallel with generating the second series of frames (Gerar-abstract & fig.1).  
  
13. The method of claim 12, wherein transmitting the first series of frames comprises: transmitting the first series of frames at least partially in parallel with transmitting the second series of frames (Gerar-abstract & fig.1).    

14. The method of claim 11, wherein receiving the media content comprises receiving encoded media content and wherein the method further comprises: decoding the encoded media content into unencoded media content (col.7 line 10-25).  

Claim 20, the prior art disclose of at least one non-transitory computer-readable medium comprising program instructions that are executable by at least one processor such that a device is configured to: 77Attorney Docket No. 20-1004 receive, via at least one communication interface of the device, media content from a media source (fig.2(220) /3(110); col.3 line 50-col.4 line 20);  generate a first series of frames, wherein an individual frame in the first series of frames has a first format, and wherein the first series of frames comprises (i) first portions of the media content and (ii) first playback timing information comprising playback timing for the first portions of the media content; generate a second series of frames, wherein an individual frame in the second series of frames has a second format, and wherein the second series of frames comprises (i) second portions of the media content and (ii) second playback timing information comprising playback timing for the second portions of the media content (fig.3 (110-1); col.5 line 60-col.6 line 35/media content and playback time may be generated); 75Attorney Docket No. 20-1004transmit, via the at least one communication interface, the first series of frames to at least one first playback device in a synchrony group for playback of the first portions of the media content in accordance with the first playback timing information; and transmit, via the at least one communication interface, the second series of frames to at least one second playback device in the synchrony group for playback of the second portions of the media content in accordance with the second playback timing information such that the media content is played back in synchrony by the synchrony group(fig.3 (301/304); fig.2 (220); col.6 line 35-55).  

However, the prior art as in Banerjee et al. failed to specify of such specific wherein an individual frame in the second series of frames has a second format that is different from the first format, but it shall be noted Girardier disclose of a communication wherein processor being adding for generating  individual frame in the second series of frames has a second format that is different from the first format (fig.1/4; col.7 line 35-67). Thus, one of the ordinary skills in the art could have modified the prior art by adding such aspect as wherein an individual frame in the second series of frames has a second format that is different from the first format for implementing the synchronization according to various characteristic of the speakers. 

Claim(s) 6-9, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (US 10,805,728 B2) and Girardier et al. (US 11,277,691 B2) and Tanaka et al. (US 10,474,424 B2).

6. The device of claim 1, wherein the at least one non-transitory computer-readable medium further comprises program instructions that are executable by the at least one processor as noted, but it lacked such instruction such that the device is configured to: after receipt of a command to modify at least one audio playback setting, (i) cause the at least one first playback device to modify the at least one audio playback setting; and (ii) cause the at least one second playback device to modify the at least one audio playback setting.  

	But tanaka et al. disclose of similar concept including instruction such that the device is configured to: after receipt of a command to modify at least one audio playback setting, (i) cause the at least one first playback device to modify the at least one audio playback setting; and (ii) cause the at least one second playback device to modify the at least one audio playback setting (fig.1 (1/4); col.4 line 5-25). Thus, one of the ordinary skills in the art could have modified the art by adding such noted instruction such that the device is configured to: after receipt of a command to modify at least one audio playback setting, (i) cause the at least one first playback device to modify the at least one audio playback setting; and (ii) cause the at least one second playback device to modify the at least one audio playback setting so as to change the setting parameter of each audio speaker. 

7. The device of claim 6, wherein the at least one audio playback setting comprises at least one of: a volume setting or an equalization setting (Tanaka-fig.1 (1/4); col.4 line 5-25).  



8. The device of claim 6, wherein the program instructions that are executable by the at least one processor such that the device is configured to cause the at least one first playback device to modify the at least one audio playback setting comprises program instructions that are executable by the at least one processor such that the device is configured to: transmit at least one instruction to the at least one first playback device to modify the at least one audio playback setting (Tanaka-fig.1 (1/4); col.4 line 5-25).  

9. The device of claim 8, wherein the program instructions that are executable by the at least one processor such that the device is configured to cause the at least one second playback 74Attorney Docket No. 20-1004 device to modify the at least one audio playback setting comprises program instructions that are executable by the at least one processor such that the device is configured to: modify the second portions of the media content based on the command to modify the at least one audio playback setting (Tanaka-fig.1 (1/4); col.4 line 5-25/the command is to change the content of each speaker).    

The process claim(s) 16-19 which in substance disclose the same feature as in claim(s) 6-9 have been analyzed and rejected accordingly. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654